Jenney, J.
In this proceeding under the workmen’s compensation act, the sole question is whether a minor under the age of eighteen who has been deserted by her father and is living apart from him for justifiable cause, is conclusively presumed to be wholly dependent on him for support, there being no surviving dependent parent. Partial dependency is admitted and it is conceded that the minor is at least entitled to the compensation awarded her by the’ Industrial Accident Board. If the question is answered in the negative, the decree of the Superior Court was rightly entered; if in the affirmative, the dependent is entitled to an amount larger than that awarded her.
The act in its original form provided that certain persons should be “conclusively presumed to be wholly dependent for support upon a deceased employee.” ' The persons as to whom such presumption was created, were, so far as material, a wife upon a husband with whom she was living at the time of his death, a husband upon a wife with whom he was living at the time of her death, and a child or children under the age of eighteen upon the parent with whom he was or they were living at the time of the death of *155the parent. St. 1911, c. 751, Part II, § 7. While embraced in the same section, these provisions as to wife, husband and children were independent, although all related to cases where the dependents were living at the time of the death with the husband, wife or parent, and they did not qualify nor control each other. While the statute thus existed, it was held that a widow, who was at the time of her husband’s death living apart from him for justifiable cause, was not conclusively dependent on him, and that her dependency should have been determined as a matter of fact. Gallagher’s Case, 219 Mass. 140. Shortly before that decision, the act had been amended by providing that a wife, living apart from her husband for justifiable cause or who had been deserted by him, should be conclusively deemed to be wholly dependent on her husband. St. 1914, c. 708, § 3. The dependent contends that the statute as thus amended declares in legal intendment "... that a minor child under the age of eighteen deserted by her father and living apart-from him for justifiable cause should be conclusively presumed to be dependent on him for support” and that the "... Legislature could not have intended to exclude” from the protection given to the surviving widow “little children incapable of self-support.”
The short answer to this claim is that an independent pro- - vision which is in contradiction to the express terms of the statute cannot be read into it. The right to compensation, being wholly a creature of the statute, is defined and limited thereby. While the statute is “ ... to be construed broadly for the purpose of carrying out its manifest purpose,” (Sullivan’s Case, 218 Mass. 141) there cannot be read into it by implication or enlargement provisions not fairly within its terms, and its express provisions cannot be extended beyond their reasonable import. No intent to change the statute as to the dependency of children can be inferred from the amendatory act. In fact it expressly re-enacted the original provisions as to children. The case therefore is within the decision in Gallagher’s Case, supra. See also Cronin’s Case, ante, 5. •
The dependent is not aided by St. 1919, c. 204, passed since the death of her father. As a result of this amendment, total dependency as to a minor under the age of eighteen and above the age of fifteen, exists only where the minor is living with the *156parent at the time of the latter’s death; while, as to minors under the age of sixteen, there is such dependency not only where the minor is so living, but also where the parent was at the time of his death legally bound to support the minor although living apart from him.
It follows that the dependency created by the statute was not total, but rightly was determined as a question of fact, and the decree of the Superior Court must be affirmed.
So ordered.